Citation Nr: 0519107	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk







INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served as a recruit in the United Sates Marine 
Corps from July to August 1999.  He was separated from 
service due to a left knee condition, which was categorized 
by U.S. Navy medical personnel as existing prior to entry 
into active service.  The veteran contends that his knee 
injury resulted from an in-service injury obtained during 
Marine Corps Recruit Training (Boot Camp) in San Diego, 
California.

Evidence of record shows that the veteran presented no 
musculoskeletal problems during his April 1999 service 
entrance examination.  A medical doctor made no note of any 
knee or related joint problems in this examination and the 
veteran was found to be fit for service.  The first 
indication of a knee condition comes from a July 20, 1999 
report from the Branch Medical Clinic at Marine Corps Recruit 
Depot, San Diego, while the veteran was in active service.  
In this report, the veteran stated that he had injured 
himself while taking part in the "IST" (assumedly some type 
of training) whereby he "twisted his knee."  The same 
report, taken by a U.S. Navy Hospital Corpsman, indicates 
that the veteran had no past history of knee problems.  

A radiological examination report, dated July 22, 1999, 
indicated that the veteran had a small effusion within the 
suprapatellar bursa and had no other radiographic evidence of 
acute fracture or dislocation.  There was, however, a well-
corticated crescentic shaped ossific density immediately 
adjacent to the patella which the examiner believed may 
represent a bipartite patella, but since it was located in an 
atypical location, it was felt that it could also be 
representative of an "old" ununited avulsion fracture 
fragment.  This examination, by pointing out the possibility 
of an "old" injury, is key to determining if the veteran's 
knee problems are related to his service or not.  

The veteran was separated from active duty based on the 
finding that his knee condition occurred before his entrance 
into the Marine Corps.  A July 27, 1999 record of medical 
care indicates that the veteran reported to the treating 
physician's assistant (PA) that he had injured his knee prior 
to service and that the knee injury had forced his 
termination of participation in high school football.  The 
PA, in the same report, went on to state that the veteran had 
patellar subluxation, which was categorized as existing prior 
to entry into service.  In another service medical report of 
the same date, the veteran was found not to be qualified for 
the minimum standards for enlistment and was referred for 
administrative entry-level separation. 

Since the veteran's separation from service, he has undergone 
treatment for his knee condition.  A July 2000 medical report 
evidences that the veteran sought consultation with a private 
physician who relayed the same diagnosis as the service 
radiology report, namely a bipartite patella with the 
appearance of displacement, if not an "old" fractured 
patella with healing.  The veteran underwent surgery for this 
condition in August 2000.

The veteran filed a claim for service connection in September 
2002, and was initially denied because of the indications in 
the service medical history and because of the failure of the 
veteran to report for a scheduled VA compensation and pension 
(C+P) examination.  The veteran, however, was able to 
reschedule an evaluation, and did report to the second C+P 
examination in November 2003, where a physician who had 
reviewed the claim file assessed his condition.  The 
assessment of this physician, however, is cursory at best, as 
it simply states, without a detailed rationale, that the 
veteran's knee condition is not resultant from his active 
service.  Indeed, this report seems to reiterate the 
contentions listed in the service medical records, with 
reference made to the veteran having to quit his high school 
football team due to his knee condition.  The report, after 
taking into account the subjective history, opines that the 
veteran suffers from a chronic left knee dislocation 
unrelated to his service.  The report does not make mention 
of the July 22, 1999 radiological exam or the July 2000 
private medical examination regarding the possible existence 
of an "old" fracture and whether or not such an "old" 
condition would be indicative of a pre-service injury or in 
fact illustrate a condition sustained by the veteran in 
Marine Corps Recruit Training.  

In view of the above, the case is REMANDED to the RO for the 
following action:


1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of his left knee 
disorder.  In this regard, the examiner, 
based on examination findings, historical 
records, and medical principles, should 
give a medical opinion, with full 
rationale, as to whether the veteran 
entered service with a left knee 
disorder.  If so, the examiner must 
address whether there was an increase in 
severity of the pre-service left knee 
disorder in service, and if so, whether 
such increase was beyond the natural 
progress of the disorder.  If the 
examiner determines that the veteran 
either did not enter service with a left 
knee disorder or that he cannot determine 
whether the veteran entered service with 
a left knee disorder, the examiner should 
state whether any current left knee 
disorder currently found is related to 
service, including the reported injury in 
service.


In addressing the requested opinions, the 
examiner should specifically reference 
the service radiological report of July 
22, 1999 and the findings established in 
the July and August 2000 private medical 
reports in making this determination and 
should also specifically address the lack 
of any significant medical history 
regarding a left knee condition prior to 
service.

2.  After the foregoing, the RO should 
review the veteran's claim.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).




